EXHIBIT C
                                                          lHE PORT AIRHORRY OF NY & NJ
                                                          Law Department
                                                          4 World Trade Center
                                                          150 Greenwich Street
                                                          New York, NY 10007




May 12, 2021


Elefterakis, Elefterakis & Panek
Gabriel P. Harvis, Esq.
80 Pine Street, 38th Floor
New York, New York 10005
Service via Email
gharvis@elefterakislaw.com
bfett@elefterakislaw.com


Re: Francisco Suriel v. Port Authority of New York and New Jersey, et al. (1:19-cv-03867)

Dear Counselors:

       Pursuant to the Court’s April 20, 2021 directive following the conference, please see

attached two authorizations for the Port Authority issued cell phone records of Officer Andrew

Samuel for August 6th and August 7th, 2018. Because we are not certain that Officer

Samuel's signature is sufficient in view of the fact that the cell phone was obtained by the Port

Authority although the number was assigned to him, we are providing an authorization signed by

Officer Samuel and a separate authorization signed by Port Authority employee Jack

Niedermeyer in an abundance of caution. According to our records, Officer Brett Telesford did

not have a PortAuthority issued cell phone on August 6, 2018.

Yours, etc.,



Christopher Valletta, Esq.
212-435-3493
                       CELLULAR PHONE AUTHORIZATION
To:     Verizon Security Assistance Team
        AT1N: VSAT VZW Subpoena Team
        180 Washington Valley Road
        Bedminster, New Jersey 07921
        Fax: 888-667-0028
        Andrew Samuel, Police Officer with the P01i Authority of New York and New
Jersey Police Department, owner of Verizon wireless account No. 551-235-0625,
authorizes Gabriel Harvis, Esq. of the Law Firm Elefterakis, Elefterakis & Panek, 80 Pine
Street, 38th Floor, New York, New York 10007, to obtain a copy Verizon cell phone
records for this number for the following dates: August 6 and August 7, 2018.
        This authorization does not authorize Verizon to discuss my account information
and it is expressly limited to the dates set f01ih herein. This authorization will expire
within 6 months of the date this authorization was executed. Any costs imposed by
Verizon for obtaining the information authorized for release by this authorization must be
borne by the entity receiving the informatio
                                                                             C




                                                                                            /
                                               �                                  -
                                                                                    ~
                                                                            -     -
                                                      Andrew Samuel
Sworn to before me this 11th
day of May, 2021
 ~?Z)
Notary Public
Notary ID: 02VA6336679
Expiration: 2/8/24
                       CELLULAR PHONE AUTHORIZATION

To:    Verizon Security Assistance Team
       ATTN: VSAT VZW Subpoena Team
       180 Washington Valley Road
       Bedminster, New Jersey 07921
       Fax: 888-667-0028


       Jack Niedermeyer, Corporate Information Security Officer at the Security

Operations and Programs Division of the Port Authority of New York and New Jersey,

owner of Verizon wireless account No. 551-235-0625, authorizes Gabriel Harvis, Esq. of

the Law Firm Elefterakis, Elefterakis & Panek, 80 Pine Street, 38th Floor, New York,

New York 10007, to obtain a copy Verizon cell phone records for this number for the

following dates: August 6 and August 7, 2018.

       This authorization does not authorize Verizon to discuss my account information

and it is expressly limited to the dates set forth herein. This authorization will expire

within 6 months of the date this authorization was executed. Any costs imposed by

Verizon for obtaining the information authorized for release by this authorization must be

borne by the entity receiving the information.


                                                      _______________________
                                                      Jack E. Niedermeyer


Sworn to before me this 12th
day of May, 2021



_____________________
Notary Public
Notary ID: 02VA6336679
Expiration: 2/8/24
